DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed November 10, 2022. Claims 1-21 and 23-29 are pending, claims 24, 25 and 29 are amended, claims 5-7, 10, 14-15, 20-21 and 26 are withdrawn, and claim 22 is cancelled.
	
Response to Amendment
Claim 29 has been amended to overcome the claim objection; therefore, the objection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 11, 13, 16, 18, 23 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marron et al. (US 4,093,435, herein Marron).
In regards to claim 1, Marron discloses
A thermoacoustic stack (Figs.1-8) comprising:
an outer wall (33) which is cylindrical and has a length extending between a first end and a second end (Figs.2 and 8);
an internal wall structure (34, 46) disposed inside the outer wall, the internal wall structure including a plurality of spaced adjacent wall surfaces extending along the length of the outer wall to provide open flow passages between the spaced adjacent wall surfaces (Fig.7);
a first cross member (47) extending across the outer wall at the first end and connected to the outer wall and the internal wall structure at the first end (Figs.7 and 8); and
a second cross member (47) extending across the outer wall at the second end and connected to the outer wall and the internal wall structure at the second end (Figs.7 and 8);
the second cross member being circumferentially spaced from the first cross member by a circumferential angle (Fig.7).
In regards to claim 2, Marron discloses that the first cross member covers a portion of an area of a first end outer wall opening surrounded by the outer wall at the first end, the portion being less than about 1% of the area of the first end outer wall opening (Fig.7).
In regards to claim 3, Marron discloses that the second cross member covers a portion of an area of a second end outer wall opening surrounded by the outer wall at the second end, the portion being less than about 1% of the area of the second end outer wall opening (Fig.7).
In regards to claim 8, Marron that the internal wall structure comprises a spiral wall (34) having an outer edge connected to an interior surface of the outer wall and an inner edge spiraling circumferentially outward to the outer edge (Figs.7 and 11), the spiral wall including the adjacent wall surfaces which are spaced to provide the open flow passages therebetween extending between the first end and the second end (Fig.7).
In regards to claim 9, Marron discloses that the internal wall structure comprises a plurality of parallel walls which are substantially uniformly spaced (Fig.7).
In regards to claim 11, Marron discloses that the spaced adjacent wall surfaces are aligned parallel to the length of the outer wall (Figs.2, 7 and 8).
In regards to claim 13, Marron discloses the thermoacoustic stack formed by 3D printing additively (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.) with PLA (polylactic acid) resin (col.9 lines 15-20 and col.12 lines 1-4).
In regards to claim 16, Marron discloses
A thermoacoustic stack (Figs.1-8) comprising:
an outer wall (33) which is cylindrical and has a length extending between a first end and a second end (Figs.2 and 8);
an internal wall structure (34 and 46) disposed inside the outer wall, the internal wall structure including a spiral wall (34) having an outer edge connected to an interior surface of the outer wall and an inner edge spiraling circumferentially outward to the outer edge (Fis.7 and 11), the spiral wall including adjacent wall surfaces which are spaced to provide open flow passages therebetween (Fig.7), the adjacent wall surfaces extending along the length of the outer wall to provide the open flow passages (Figs.2 and 8);
a first cross member (47) extending across the outer wall at the first end and connected to the outer wall and the spiral wall at the first end (Figs.7 and 8); and
a second cross member (47) extending across the outer wall at the second end and connected to the outer wall and the internal wall structure at the second end (Figs.7 and 8);
the second cross member being circumferentially spaced from the first cross member by a circumferential angle (Fig.7).
In regards to claim 18, Marron discloses that the first cross member covers a portion of an area of a first end outer wall opening surrounded by the outer wall at the first end, the portion being less than about 1% of the area of the first end outer wall opening (Figs.7 and 8); and wherein the second cross member covers a portion of an area of a second end outer wall opening surrounded by the outer wall at the second end, the portion being less than about 1% of the area of the second end outer wall opening (Figs.7 and 8).
In regards to claim 23, Marron discloses the thermoacoustic stack formed by 3D printing additively (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.) with PLA (polylactic acid) resin (col.9 lines 15-20 and col.12 lines 1-4).
In regards to claim 29, Marron discloses that the second cross member comprises a cross bar (Figs.7 and 8).

Allowable Subject Matter
Claims 4, 12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the circumferential angle is about 90 degrees, or that the spaced adjacent wall surfaces are substantially uniformly spaced by a space of about 2 to 4 thermal penetration depths of the thermoacoustic stack.
Claims 24, 25, 27 and 28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763